DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant amendment filed 07/22/22 has been acknowledged.
Applicant amended paragraph 0048 of the specification to overcome its objections presented by Non-final Rejection mailed 04/28/22, cancelled Claims 3, 6-8, amended Claims 1, 5, 9-12, 18, and 19, and added a new Claim 21.

Status of Claims
Claims 1, 2, 4-5, and 9-21 are examined on merits herein.

Allowable Subject Matter
Claims 1, 2, 4-5, and 9-21 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior arts of record, alone or in combination, fail to anticipate or render obvious all limitations of Claim 1.
Re Claims 2, 4-5, and 9-20: Claims 2, 4-5, and 9-20 are allowed due to dependency on Claim 1.
Re Claim 21: The prior arts of record, alone or in combination, fail to anticipate or render obvious all limitations of Claim 21, including such limitation as: “a thickness of the auxiliary conductive wire is greater than a thickness of the conductive wire and less than or equal to 3 times of the thickness of the conductive wire”, in combination with other limitations of Claim 1.  

The prior arts of record include: Hirabayashi (Us 6,358,759), Yamazaki et al. (US 2009/0078970), Chien (US 2018/0301475), Lim et al. (US 2015/0123114), Bayram et al. (US 2018/0083133), Nishiwaki et al. (US 2006/0163653), Liu et al. (US 2010/0270541), and Moon et al. (US 2018/0197484).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 08/01/22